Title: From Abigail Smith Adams to John Quincy Adams, 24 April 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear Son
Quincy April 24th 1811

your Letter No 10 has found its way in four Months after its Date. It is as you observe, three and four Months that Letters are upon their passage before they reach the place of their destination. I have thought it very fortunate, with all the chances they run, that So many of them reach us in perfect order, not of time, but condition
your No 4 I give up as wholy lost, but of the late Numbers, 9 only is missing. 11 I have received. I dinned yesterday in Town, at the Leiut. Govenours, where I like much to go, because I can take a dinner with them at any time, quite in the family way, and indulge ourselves in our favorite topick, that of our Dear absent Children.
you have by your last Letter almost reconciled me to the Russian climate. I had conceived from the Weathers being so much colder than ours, and the winter so much longer, that the Snow Storms must be as much more voilent, as the weather was colder. the braking up of your winters must be bad, and the Streets dangerous to pass.
The little day light, and sunshine, would be an insurmountable obstacle to me against the climate, for most dearly do I love the Glorious Luminary. you will recollect the Country with pleasure, having been So cordially received by his Imperial Majesty, and distinguishd by his personal Regard.
I am desirious of learning how you realish your Recall, and the office to which you are designated?
I am for fixing your Residence with us at Quincy, where I hope to the paternal Mansion, you and your family will come, upon your first arrival. Mrs Richard Beals House is to be Sold soon. Mr Braidly who married her Sister, and who purchased the house, having ly dyed. Mrs Blacks House and Gardens will be to Let an other year
I hope Mrs Adams will be reconciled to living in Quincy the few remaining years of the Lives of your Parents.
you will be obliged to pass Some part of your time at washington, when no doubt it will be agreable to mrs Adams to accompany you, and to visit her Friends
My Imagination has dwelt with Delight on the prospect, by I rejoice with trembling, knowing how easily and how Suddenly all may be blasted.I desire to Submit all events to that overruling Providence, who has carried you out, and returned you heretofore in Safety, and whose protecting Arm is Still over you for good, and who if Seen best, will, will permit us again to meet.
It with pain I mention to you the declining health of your valuable Friend, and Respected Pastor, the Rev’d mr Emerson, who is thought to be in the last Stage of a decline, and who is expected to live but a few Days more. at the Same time I must inform you that judge Dana, is despaired of, if now living, from three Paralytic Strokes.
Mr Gerry and Gray are Reelected by a larger Majority than the last year, notwithstanding the Efforts made to remove them, by the Boston Caucus, who “declare, who resolve, that Such an unjust, oppressive and tyrannical act,” meaning the Non intercourse If persisted in, must and will be resisted”
yet not all their Resolves, or inflamitory publications, has produced the least opposition to the Law it has been peacably acquiesced in, altho bearing hard upon the merchants
I inclose you one Number addrest to mr otis upon this occasion. It needs no comments of mine
your Brother Sits of tomorrow if able upon an excursion to the Eastward. I hope it will Serve his health he is appointed one of three Commissoners to Settle the disputes between the Landholders in the County of Lincoln. I am very anxious for his Health. he has many very dissagreable complaints which allarm me. he returnd last Evening from Dedham court, So unwell that I fear he will not be able to go So Soon as required.
present me affectionatly to Mrs Adams, with Love to William and Charles. your Dear Boys are both well. no School to day, So George is with Us, as we like to have him and he thinks It a treat to come.
I am my dear Son / most affectionatly / yours—
A